Title: From George Washington to Brigadier General Jedediah Huntington, 13 May 1780
From: Washington, George
To: Huntington, Jedediah



Dr Sir
Head Qrs [Morristown] May 13: 1780

General Maxwell with the Brigade under his command comes to relieve You, to whom You will be pleased to give a Copy of the Instructions you have received and such information with respect to Guards &c. as You may deem material. When You are relieved You will march with Your Troops to Camp and either occupy their own Huts or those which the Maryland Troops have left as may be most agreable. It is a point which is left entirely with Yourselves; but if the Maryland Huts are equally good & convenient—it would make our situation rather more compact if they were to be possessed. It will be necessary in either case to send up your Quarter Master to have the Huts put in some order. I am Dr sir, with Yr Most Obedt st

G. Washington

